{¶ 66} I concur with the majority decision on the discovery issues and also concur in part on the issue of summary judgment. I dissent, however, from the majority's finding that summary judgment was properly granted to Ippolito on all *Page 644 
of appellant's claims. Because there remain triable issues of fact on appellant's claims relating to the rent rolls, the Section 8 check, and the $4,100 Euclid assessment, the trial court erred in granting summary judgment against appellant on all of his claims.
 {¶ 67} On the Euclid assessment claim, a review of Ippolito's motion for summary judgment shows that Ippolito never moved for summary judgment on that claim. In fact, Ippolito makes no mention of the assessment in his motion. Therefore, the trial court's granting of summary judgment on that issue is reversible error. Likewise, the trial court erred in granting judgment on the Section 8 check. Ippolito failed to set forth any facts demonstrating an entitlement to summary judgment on this issue other than a general denial of the claim and a broad assertion that appellant had no evidence. This is insufficient grounds for summary judgment under Civ. R. 56(C).
 {¶ 68} Further review of the record finds that triable issues of material fact remain on appellants' claim that Ippolito misrepresented the value of the rent rolls. Appellants provided evidence showing that it is a standard in the industry for a buyer to rely upon the information in the rent rolls and that the rent rolls are supposed to accurately disclose what the rent receipts are. Appellant provided evidence that showed that he relied upon the rental-stream-of-income method of valuation in determining whether to purchase the property as an investment. He stated that he found the purchase price to be fair based upon the rental income figure of $64,570 per month provided by Ippolito. Appellants provided evidence that showed that the monthly rent roll income figure provided by Ippolito in October 2002 was approximately $16,000 higher than the actual monthly rent income received after appellants took possession of the building in November 2002, one month later.
 {¶ 69} Even considering that the trial court struck much of appellants' evidence in opposition, when viewing the remaining evidence most strongly in appellants' favor, reasonable minds could reach more than one conclusion as to whether Ippolito misrepresented the actual amount of rental income from the property prior to the sale. Because questions of fact remain, Ippolito was not entitled to judgment as a matter of law, and the trial court erred in granting summary judgment to him on this issue. *Page 645